DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on December 1, 2021 is acknowledged. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. MILLER, LACEY, associate of Mr. MCGUIRE, GEORGE on March 21, 2022. The Applicant agrees to cancel claims 18-20 and amend claims 1 and 11 as shown below:

Claim 1. (lines 15-18) “…
		iii. a ring element attached to the distal portion and extending circumferentially there-around and positioned radially outwardly from the at least one-alignment element and the at least one-clasping element; and
c. wherein the proximal portion…”

		i. at least two alignment elements that engage with the corresponding alignment region of the nozzle, wherein each of the at least two alignment elements comprise a cantilevered, spring biased tab that corresponds in position and size to contour and engage the nozzle; and
ii. at least one clasping element that securely engages with the nozzle to fix a relative position of the nozzle adapted to the nozzle; 
c. wherein the proximal portion is attached in laterally spaced relation to the distal portion by at least one outwardly tapering connector, and comprises at least two touch point regions that each terminate in an area that is raised relative to the remaining part of the area constituting the touch point and permits a user to rotate the nozzle adapter and nozzle to actuate any of the nozzle's spray apertures; and
d. wherein the ring portion comprises: 
i. an outer bell that is position such that it is a barrier to discourage users from grasping the distal portion; 
ii. an inner bell positioned such that excess fluid on the nozzle drips into it; and 
iii. a drip edge positioned on the inner bell…”

Allowable Subject Matter
Claims 1, 2, 6-11 and 13-17 are allowable. 
The following is an examiner’s statement of reasons for allowance: The prior art of record references fail to teach, disclose, or suggest, either alone or in combination: A .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 18, 2022